DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/30/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8 and 9 are rejected under 35 U.S.C. 102(a) as being anticipated by Madeira (US 2015/0267655).

In regards to claim 1:
	Madeira teaches an apparatus comprising a tubular chamber having a first end (86) and a second end (36), the first end and second end being opposite ends of the 

In regards to claim 2:
	Madeira teaches the tubular chamber is in the general shape of a letter Z (As can be seen in Figure 5).

In regards to claim 4:
	Madeira teaches the baffles are generally umbrella like shape.

In regards to claim 5:
	Madeira teaches the air inlet is at least partially covered with an air inlet cover (76).

In regards to claim 8:
	Madeira teaches the second end of the tubular portion is covered with a resilient material, wherein all materials have a level of resiliency.

In regards to claim 9:
	Madeira teaches the second end of the tubular portion is tapered (as shown in Figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Madeira in view of Clarke (US 5,840,198).

In regards to claim 3:
	Madeira does not teach the baffles are semi circular in shape.
	Clarke teaches baffles that are semi circular in shape as known alternatives of shapes for baffles (Col 10, Lines 40-44).
	It would have been obvious to one of ordinary skill in the art to have semi circular baffles in order to provide known baffle shape alternatives.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Madeira in view of Hoeve (US 2008/0190683)

In regards to claim 6:
	Madeira teaches a lip at the second end but does not teach a gasket between the lip and the tubular angular section.
	Hoeve teaches a gasket (124) at an end in order to seal a connection.
	It would have been obvious to one of ordinary skill in the art to have a gasket in order to seal a connection between components.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Madeira in view of Ferguson (US 3,374,775)

In regards to claim 7:
	Madeira does not teach the outer portion of the second end of the tubular portion is threaded.
	Ferguson teaches an second end of a tubular portion that is threaded in order to fasten the tubular portion.
	It would have been obvious to one of ordinary skill in the art to have a second end threaded in order to fasten the second end of the tubular portion.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LONG T TRAN/Primary Examiner, Art Unit 3747